 Case 2:15-cv-00463-RCL-SMD Document 241-86 Filed 01/21/20 Page 1 of 11



MANDATORY TIME RELEASE DATE:                                                   THIS REPORT CREATED:
COMMUTED TIME RELEASE DATE:                                                             6/14/2013 1:35 PM
                                                                                       REVISION #:

                                                                         TRANSCRIPT PREPARED BY: ATF, 8014

                       MONTGOMERY MUNICIPAL COURT - STATE OF ALABAMA
BOOKING DATE & TIME: 6/13/2013 6:30 PM BOOKING #: 2013 -00005941
NAME:LEVON II AGEE
RACE: B            SEX:M                   DOB:        SSN:
ADDRESS: 5774 CALMAR DR APT 2               MONTGOMERY, AL 36116

                  CHARGE DESCRIPTION        CASE #         COURT DISPOSITION OF CASE
   I




   2           NO INSURANCE               08TRT026827   COMMUTED ON $53.00

   3           IMPROPER HEADLIGHTS        08TRT049366   COMMUTED ON $149.00

   4           NO DRIVERS LICENSE         08TRT049367   COMMUTED ON $204.00

   s           NO DRIVERS LICENSE         08TRT064579   COMMUTED ON $204.00

   6           RUNNING STOP SIGN          09TRT078029   COMMUTED ON $149.00

   7           DRIVING WHILE SUSPENDED    09TRT086578   COMMUTED ON $279.00

   s           SPEEDING                   09TRT086579   COMMUTED ON $149.00

   9           OBSTRUCTED WINDSHIELD      10TRT038836   COMMUTED ON $149.00

   10          NO SEATBELT                10TRT038837   COMMUTED ON $204.00

   I   I       NO INSURANCE               10TRT038838   COMMUTED ON $179.00

   12          NO DRIVERS LICENSE         I0TRT038839   COMMUTED ON $213.00

   13




   14




   15



   16



   17

                                                                          DEFENDANT'S
       18                                                                    E,Hc.r
                                                                     1
   19
                                                                     1

            COURT 004226
                                         City SJM Ex. 86
     Case 2:15-cv-00463-RCL-SMD Document 241-86 Filed 01/21/20 Page 2 of 11


                                                                             THIS REPORT CREATED:
    MANDATORY TIME RELEASE DATE:
                                                                                      6/14/2013 1:35 PM
    COMMUTED TIME RELEASE DATE:
                                                                                     REVISION #:

                                                                       TRANSCRIPT PREPARED BY: ATF, N014

                       MONTGOMERY MUNICIPAL COURT - STATE OF ALABAMA
    BOOKING DATE & TIME: 6/13/2013 6:30 PM BOOKING #: 2013 -00005941
i   NAME:LEVON II AGEE
    RACE: B            SEX:M              DOB:        SSN:
    ADDRESS: 5774 CALMAR DR APT 2          MONTGOMERY, AL 36116

                  CHARGE DESCRIPTION       CASE #         COURT DISPOSITION OF CASE

       I       DRIVING WHILE SUSPENDED   08TRT026826   COMMUTED ON $239.00

       2




       3       IMPROPER HEADLIGHTS       08TRT049366   COMMUTED ON $149.00

       4       NO DRIVERS LICENSE        08TRT049367   COMMUTED ON $204.00

       s       NO DRIVERS LICENSE        08TRT064579   COMMUTED ON $204.00

       6       RUNNING STOP SIGN         09TRT078029   COMMUTED ON $149.00

       7       DRIVING WHILE SUSPENDED   09TRT086578   COMMUTED ON $279.00

       8       SPEEDING                  09TRT086579   COMMUTED ON $149.00

       9       OBSTRUCTED WINDSHIELD     I0TRT038836   COMMUTED ON $149.00

       10      NO SEATBELT               10TRT038837   COMMUTED ON $204.00

       11      NO INSURANCE              10TRT038838   COMMUTED ON $179.00

       12      NO DRIVERS LICENSE        10TRT038839   COMMUTED ON $213.00

       13




       14



       Is


       16



       17



       18




       19




            COURT 004230
 Case 2:15-cv-00463-RCL-SMD Document 241-86 Filed 01/21/20 Page 3 of 11



MANDATORY TIME RELEASE DATE:                                             THIS REPORT CREATED:
COMMUTED TIME RELEASE DATE:                                                        6/14/2013 1:35 PM
                                                                                 REVISION #:

                                                                   TRANSCRIPT PREPARED BY: ATF, #014

                   MONTGOMERY MUNICIPAL COURT - STATE OF ALABAMA
BOOKING DATE & TIME: 6/13/2013 6:30 PM BOOKING #: 2013 -00005941
NAME:LEVON II AGEE
RACE: B            SEX:M              DOB:        SSN:
ADDRESS: 5774 CALMAR DR APT 2          MONTGOMERY, AL 36116

              CHARGE DESCRIPTION       CASE   #       COURT DISPOSITION OF CASE
   I       DRIVING WHILE SUSPENDED   08TRT026826   COMMUTED ON $239.00

   2       NO INSURANCE              08TRT026827   COMMUTED ON $53.00

   3       IMPROPER HEADLIGHTS       08TRT049366   COMMUTED ON $149.00

   4       NO DRIVERS LICENSE        08TRT049367   COMMUTED ON $204.00

   5       NO DRIVERS LICENSE        08TRT064579   COMMUTED ON $204.00

   6       RUNNING STOP SIGN         09TRT078029   COMMUTED ON $149.00

   7       DRIVING WHILE SUSPENDED   09TRT086578   COMMUTED ON $279.00

   8       SPEEDING                  09TRT086579   COMMUTED ON $149.00

   9       OBSTRUCTED WINDSHIELD     1OTRT038836   COMMUTED ON $149,00

   10      NO SEATBELT               I0TRT038837   COMMUTED ON $204.00

   11      NO INSURANCE              10TRT038838   COMMUTED ON $179.00

   12      NO DRIVERS LICENSE        IOTRT038839   COMMUTED ON $213.00

   13



   14




   15




   16




   17




   18




   19




        COURT 004241
 Case 2:15-cv-00463-RCL-SMD Document 241-86 Filed 01/21/20 Page 4 of 11



MANDATORY TIME RELEASE DATE:                                              THIS REPORT CREATED:
COMMUTED TIME RELEASE DATE:                                                      6/14/2013 1:35 PM
                                                                                REVISION #:

                                                                   TRANSCRIPT PREPARED BY: ATF,#014

                    MONTGOMERY MUNICIPAL COURT - STATE OF ALABAMA
BOOKING DATE & TIME: 6/13/2013 6:30 PM BOOKING #: 2013 -00005941
NAME:LEVON II AGEE
RACE: B            SEX:M               DOB:              SSN:
ADDRESS: 5774 CALMAR DR APT 2           MONTGOMERY, AL 36116

               CHARGE DESCRIPTION       CASE #         COURT DISPOSITION OF CASE

   I        DRIVING WHILE SUSPENDED   08TRT026826   COMMUTED ON $239.00

   2        NO INSURANCE              08TRT026827   COMMUTED ON $53.00

   3        IMPROPER HEADLIGHTS       08TRT049366   COMMUTED ON $149.00

   4        NO DRIVERS LICENSE        08TRT049367   COMMUTED ON $204.00

   S        NO DRIVERS LICENSE        08TRT064579   COMMUTED ON $204.00

   6        RUNNING STOP SIGN         09TRT078029   COMMUTED ON $149.00

   7        DRIVING WHILE SUSPENDED   09TRT086578   COMMUTED ON $279.00

   s        SPEEDING                  09TRT086579   COMMUTED ON $149.00

   9        OBSTRUCTED WINDSHIELD     IOTRT038836   COMMUTED ON $149.00

   10       NO SEATBELT               10TRT038837   COMMUTED ON $204.00

   11       NO INSURANCE              10TRT038838   COMMUTED ON $179.00

   I2       NO DRIVERS LICENSE        10TRT038839   COMMUTED ON $213,00

   13




   14



   15




   16



   17



       18



   19




        COURT 004248
 Case 2:15-cv-00463-RCL-SMD Document 241-86 Filed 01/21/20 Page 5 of 11



MANDATORY TIME RELEASE DATE:                                                 THIS REPORT CREATED:
COMMUTED TIME RELEASE DATE:                                                           6/14/2013 1:35 PM
                                                                                    REVISION T:

                                                                      TRANSCRIPT PREPARED BY: ATF, #014

                      MONTGOMERY MUNICIPAL COURT - STATE OF ALABAMA
BOOKING DATE & TIME: 6/13/2013 6:30 PM BOOKING #: 2013- 00005941
NAME:LEVON II AGEE
RACE: B            SEX:M                  DOB:        SSN:
ADDRESS: 5774 CALMAR DR APT 2              MONTGOMERY, AL 36116

                  CHARGE DESCRIPTION       CASE #         COURT DISPOSITION OF CASE

   I           DRIVING WHILE SUSPENDED   08TRT026826   COMMUTED ON $239.00

   2           NO INSURANCE              08TRT026827   COMMUTED ON $53.00

   3           IMPROPER HEADLIGHTS       08TRT049366   COMMUTED ON $149.00

   4           NO DRIVERS LICENSE        08TRT049367   COMMUTED ON $204.00

   5           NO DRIVERS LICENSE        08TRT064579   COMMUTED ON $204.00

   6           RUNNING STOP SIGN         09TRT078029   COMMUTED ON $149.00

   7           DRIVING WHILE SUSPENDED   09TRT086578   COMMUTED ON $279,00

   s           SPEEDING                  09TRT086579   COMMUTED ON $149,00

   9           OBSTRUCTED WINDSHIELD     10TRT038836   COMMUTED ON $149.00

   10          NO SEATBELT               10TRT038837   COMMUTED ON $204.00

   11          NO INSURANCE              10TRT038838   COMMUTED ON $179.00

   12          NO DRIVERS LICENSE        10TRT038839   COMMUTED ON $213.00

   13



   14



   15



   16



   17



   18
           P
   19      I




        COURT 004255
 Case 2:15-cv-00463-RCL-SMD Document 241-86 Filed 01/21/20 Page 6 of 11



MANDATORY TIME RELEASE DATE:                                             THIS REPORT CREATED:
COMMUTED TIME RELEASE DATE:                                                       6/14/2013 1:35 PM
                                                                                 REVISION #:

                                                                   TRANSCRIPT PREPARED BY: ATF,1$014

                   MONTGOMERY MUNICIPAL COURT - STATE OF ALABAMA
BOOKING DATE & TIME: 6/13/2013 6:30 PM BOOKING #: 2013 -00005941
NAME:LEVON II AGEE
RACE: B            SEX:M              DOB:        SSN:
ADDRESS: 5774 CALMAR DR APT 2          MONTGOMERY, AL 36116

              CHARGE DESCRIPTION       CASE #         COURT DISPOSITION OF CASE
   I       DRIVING WHILE SUSPENDED   08TRT026826   COMMUTED ON $239.00

   2       NO INSURANCE              08TRT026827   COMMUTED ON $53.00

   3       IMPROPER HEADLIGHTS       08TRT049366   COMMUTED ON $149.00

   4       NO DRIVERS LICENSE        08TRT049367   COMMUTED ON $204.00

   s       NO DRIVERS LICENSE        08TRT064579   COMMUTED ON $204.00

   6       RUNNING STOP SIGN         09TRT078029   COMMUTED ON $149.00

   7       DRIVING WHILE SUSPENDED   09TRT086578   COMMUTED ON $279.00

   8       SPEEDING                  09TRT086579   COMMUTED ON $149.00

   9       OBSTRUCTED WINDSHIELD     10TRT038836   COMMUTED ON $149.00

   t0      NO SEATBELT               10TRT038837   COMMUTED ON $204.00

   II      NO INSURANCE              10TRT038838   COMMUTED ON $179.00

   12      NO DRIVERS LICENSE        10TRT038839   COMMUTED ON $213.00

   13



   14



   15



   16



   17



   Is


   19




        COURT 004262
 Case 2:15-cv-00463-RCL-SMD Document 241-86 Filed 01/21/20 Page 7 of 11



MANDATORY TIME RELEASE DATE:                                                THIS REPORT CREATED:
COMMUTED TIME RELEASE DATE:                                                          6/14/2013 1:35 PM
                                                                                   REVISION #:

                                                                     TRANSCRIPT PREPARED BY: ATF, #014

                      MONTGOMERY MUNICIPAL COURT - STATE OF ALABAMA
BOOKING DATE & TIME: 6/13/2013 6:30 PM BOOKING #: 2013 -00005941
NAME:LEVON II AGEE
RACE: B            SEX:M                 DOB:              SSN:
ADDRESS: 5774 CALMAR DR APT 2             MONTGOMERY, AL 36116

              CHARGE DESCRIPTION          CASE #         COURT DISPOSITION OF CASE
   I       DRIVING WHILE SUSPENDED   08TRT026826      COMMUTED ON $239.00

   2       NO INSURANCE              08TRT026827      COMMUTED ON $53.00

   3       IMPROPER HEADLIGHTS       08TRT049366      COMMUTED ON $149.00

   4       NO DRIVERS LICENSE        08TRT049367      COMMUTED ON $204.00

   5       NO DRIVERS LICENSE        08TRT064579      COMMUTED ON $204.00

   6       RUNNING STOP SIGN         09TRT078029      COMMUTED ON $149.00

   7       DRIVING WHILE SUSPENDED   09TRT086578      COMMUTED ON $279.00

   8       SPEEDING                  09TRT086579      COMMUTED ON $149.00

   9       OBSTRUCTED WINDSHIELD     10TRT038836      COMMUTED ON $149.00

   10      NO SEATBELT               I   OTRT038837   COMMUTED ON $204.00

   It      NO INSURANCE              10TRT038838      COMMUTED ON $179.00

   12      NO DRIVERS LICENSE        I0TRT038839      COMMUTED ON $213.00

   13




   14



   15




   16




   17



   18



   19




        COURT 004273
 Case 2:15-cv-00463-RCL-SMD Document 241-86 Filed 01/21/20 Page 8 of 11



MANDATORY TIME RELEASE DATE:                                              THIS REPORT CREATED:
COMMUTED TIME RELEASE DATE:                                                        6/14/2013 1:35 PM
                                                                                 REVISION #:

                                                                   TRANSCRIPT PREPARED BY: ATF, #014

                    MONTGOMERY MUNICIPAL COURT - STATE OF ALABAMA
BOOKING DATE & TIME: 6/13/2013 6:30 PM BOOKING #: 2013 -00005941
NAME:LEVON H AGEE
RACE: B            SEX:M               DOB:              SSN:
ADDRESS: 5774 CALMAR DR APT 2           MONTGOMERY, AL 36116

               CHARGE DESCRIPTION       CASE #         COURT DISPOSITION OF CASE
   1        DRIVING WHILE SUSPENDED   08TRT026826   COMMUTED ON $239.00

   2        NO INSURANCE              08TRT026827   COMMUTED ON $53.00

   3        IMPROPER HEADLIGHTS       08TRT049366   COMMUTED ON $149.00

   4        NO DRIVERS LICENSE        08TRT049367   COMMUTED ON $204.00

   5        NO DRIVERS LICENSE        08TRT064579   COMMUTED ON $204.00

   6        RUNNING STOP SIGN         09TRT078029   COMMUTED ON $149.00

   7        DRIVING WHILE SUSPENDED   09TRT086578   COMMUTED ON $279.00

   S        SPEEDING                  09TRT086579   COMMUTED ON $149.00

   9        OBSTRUCTED WINDSHIELD     10TRT038836   COMMUTED ON $149.00

  10        NO SEATBELT               I0TRT038837   COMMUTED ON $204.00

   I I      NO INSURANCE              10TRT038838   COMMUTED ON $179.00

   12       NO DRIVERS LICENSE        10TRT038839   COMMUTED ON $213.00

   13




   14




   15



   16




   17




   18




   19




         COURT 004280
 Case 2:15-cv-00463-RCL-SMD Document 241-86 Filed 01/21/20 Page 9 of 11



MANDATORY TIME RELEASE DATE:                                             THIS REPORT CREATED:
COMMUTED TIME RELEASE DATE:                                                       6/14/2013 1:35 PM
                                                                                REVISION #:

                                                                   TRANSCRIPT PREPARED BY: ATF,   N014


                      MONTGOMERY MUNICIPAL COURT - STATE OF ALABAMA
BOOKING DATE & TIME: 6/13/2013 6:30 PM BOOKING #: 2013- 00005941
NAME:LEVON II AGEE
RACE: B            SEX:M              DOB:        SSN:
ADDRESS: 5774 CALMAR DR APT 2          MONTGOMERY, AL 36116

              CHARGE DESCRIPTION       CASE #         COURT DISPOSITION OF CASE
   I       DRIVING WHILE SUSPENDED   08TRT026826   COMMUTED ON $239.00

   2       NO INSURANCE              08TRT026827   COMMUTED ON $53.00

   3       IMPROPER HEADLIGHTS       08TRT049366   COMMUTED ON $149.00

   4       NO DRIVERS LICENSE        08TRT049367   COMMUTED ON $204.00

   5       NO DRIVERS LICENSE        08TRT064579   COMMUTED ON $204.00

   6       RUNNING STOP SIGN         09TRT078029   COMMUTED ON $149.00

   7       DRIVING WHILE SUSPENDED   09TRT086578   COMMUTED ON $279.00

   8       SPEEDING                  09TRT086579   COMMUTED ON $149.00

   9       OBSTRUCTED WINDSHIELD     10TRT038836   COMMUTED ON $149.00

   lo      NO SEATBELT               10TRT038837   COMMUTED ON $204.00

   II      NO INSURANCE              I0TRT038838   COMMUTED ON $179.00

   12      NO DRIVERS LICENSE        10TRT038839   COMMUTED ON $213.00

   13




   14




   IS



   16




   17



   18




   19




        COURT 004286
Case 2:15-cv-00463-RCL-SMD Document 241-86 Filed 01/21/20 Page 10 of 11


MANDATORY TIME RELEASE DATE:                                             THIS REPORT CREATED:
COMMUTED TIME RELEASE DATE:                                                       6/14/2013 1:35 PM
                                                                                 REVISION #:

                                                                   TRANSCRIPT PREPARED BY: ATF, k114

                      MONTGOMERY MUNICIPAL COURT - STATE OF ALABAMA
BOOKING DATE & TIME: 6/13/2013 6:30 PM BOOKING #: 2013- 00005941
NAME:LEVON II AGEE
RACE: B            SEX:M              DOB:         SSN:
ADDRESS: 5774 CALMAR DR APT 2          MONTGOMERY, AL 36116

              CHARGE DESCRIPTION       CASE #         COURT DISPOSITION OF CASE
   I      DRIVING WHILE SUSPENDED    08TRT026826   COMMUTED ON $239.00

   2      NO INSURANCE               08TRT026827   COMMUTED ON $53.00

   3      IMPROPER HEADLIGHTS        08TRT049366   COMMUTED ON $149.00

   4      NO DRIVERS LICENSE         08TRT049367   COMMUTED ON $204.00

   5      NO DRIVERS LICENSE         08TRT064579   COMMUTED ON $204.00

   6      RUNNING STOP SIGN          09TRT078029   COMMUTED ON $149.00

   7      DRIVING WHILE SUSPENDED    09TRT086578   COMMUTED ON $279.00

   8       SPEEDING                  09TRT086579   COMMUTED ON $149.00

   9      OBSTRUCTED WINDSHIELD      10TRT038836   COMMUTED ON $149.00

  10      NO SEATBELT                10TRT038837   COMMUTED ON $204.00

  1I      NO INSURANCE               I0TRT038838   COMMUTED ON $179.00

  12      NO DRIVERS LICENSE         10TRT038839   COMMUTED ON $213.00

  13



  14



   15



   16



   17



   18



   19




       COURT 004291
 Case 2:15-cv-00463-RCL-SMD Document 241-86 Filed 01/21/20 Page 11 of 11


MANDATORY TIME RELEASE DATE:                                                THIS REPORT CREATED:
COMMUTED TIME RELEASE DATE:                                                        6/14/2013 1:35 PM
                                                                                  REVISION #:

                                                                     TRANSCRIPT PREPARED BY: ATF, 4014

                         MONTGOMERY MUNICIPAL COURT - STATE OF ALABAMA
BOOKING DATE & TIME: 6/13/2013 6:30 PM BOOKING #: 2013- 00005941
NAME:LEVON II AGEE
RACE: B            SEX:M                 DOB:        SSN:
ADDRESS: 5774 CALMAR DR APT 2             MONTGOMERY, AL 36116

                 CHARGE DESCRIPTION       CASE #         COURT DISPOSITION OF CASE
   I          DRIVING WHILE SUSPENDED   08TRT026826   COMMUTED ON $239.00

   2          NO INSURANCE              08TRT026827   COMMUTED ON $53.00

   3          IMPROPER HEADLIGHTS       08TRT049366   COMMUTED ON $149.00

   4          NO DRIVERS LICENSE        08TRT049367   COMMUTED ON $204.00

   5          NO DRIVERS LICENSE        OBTRT064579   COMMUTED ON $204.00

   6          RUNNING STOP SIGN         09TRT078029   COMMUTED ON $149.00

   7          DRIVING WHILE SUSPENDED   09TRT086578   COMMUTED ON $279.00

   s          SPEEDING                  09TRT086579   COMMUTED ON $149.00

   9          OBSTRUCTED WINDSHIELD     10TRT038836   COMMUTED ON $149.00

   to         NO SEATBELT               10TRT038837   COMMUTED ON $204.00

   I   l      NO INSURANCE              10TRT038838   COMMUTED ON $179.00

   12         NO DRIVERS LICENSE        10TRT038839   COMMUTED ON $213.00

   13



   14



   15



   16



   17




   18



   19




           COURT 004298
